Citation Nr: 0908191	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-29 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is eligible for VA educational 
assistance benefits under 10 U.S.C. § chapter 1606, the 
Montgomery GI Bill for Selected Reserves (MGIB-SR).


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The appellant served on active duty for training purposes 
from February 2003 to July 2003.  He also has verified 
service in the Selected Reserve for the periods from November 
1993 to May 1995 and from April 2005 through the present.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that he is entitled to VA educational 
assistance benefits under the MGIB-SR (also known as Chapter 
1606 benefits).  10 U.S.C. § chapter 1606 (West 2002); 
38 C.F.R. §§ 21.7500 to 21.7807 (2008).  According to the 
MGIB-SR, educational benefits are available to members of the 
Selected Reserve under Chapter 1606, Title 10, of the United 
States Code.  To be eligible for Chapter 1606 benefits, a 
reservist (1) shall (i) enlist, reenlist, or extend an 
enlistment as a Reserve for service in the Selected Reserve 
so that the total period of obligated service is at least six 
years from the date of such enlistment, reenlistment, or 
extension; or (ii) be appointed as, or be serving as, a 
Reserve officer and agree to serve in the Selected Reserve 
for a period of not less than six years in addition to any 
other period of obligated service in the Selected Reserve to 
which the person may be subject; (2) must complete his or her 
initial period of active duty for training; (3) must be 
participating satisfactorily in the Selected Reserve; and (4) 
must not have elected to have his or her service in the 
Selected Reserve credited toward establishing eligibility to 
benefits provided under 38 U.S.C. chapter 30.  10 U.S.C.A. § 
16132(a) (West 2002); 38 C.F.R. § 21.7540(a) (2008).  

The Department of Defense (DoD), or other competent military 
or naval authority, will determine whether or not an 
individual is participating satisfactorily in required 
training as a member of the Selected Reserve; such 
determination is binding upon VA.  38 C.F.R. § 21.7802(c) 
(2008).  See also 10 U.S.C.A. § 16132(c) (the Secretary of 
Defense, shall, at the request of VA, transmit a notice of 
entitlement for a reservist).  

Pertinent to this Remand, the facts are as follows.  The 
appellant was previously enlisted in the Selected Reserve, 
and was eligible for Chapter 1606 benefits for the period 
from November 1993 through May 1995.  The appellant's 
eligibility was terminated when he left the Selected Reserve 
in May 1995.  See 10 U.S.C.A. § 16133(a) (West 2002); 
38 C.F.R. §§ 21.7540(a)(3); 21.7550(a)(2) (2008) (eligibility 
shall end on the date the reservist is separated from the 
Selected Reserve).  VA records reflect that the appellant 
used approximately 5 of his 36 months of VA educational 
assistance benefits.  See Chapter 1606 Status and Award 
History dated January 18, 2007.  See also 10 U.S.C.A. 
§ 16131(c)(2) (West 2002); 38 C.F.R. § 21.7570 (a reservist 
may use a maximum of 36 months of entitlement under Chapter 
1606).  

In April 2005, the appellant reenlisted in the Selected 
Reserve through the Air National Guard.  See DD Form 2384-1 
("Notice of Basic Eligibility" (NOBE)) received by VA on 
May 16, 2007.  In December 2006, the appellant reapplied for 
VA educational assistance benefits under Chapter 1606.  The 
RO denied the appellant's claim by letter dated in February 
2007.  In the July 2007 statement of the case, the RO 
explained that,

"One of the basic requirements for educational 
assistance under Chapter 1606 is that a reservists 
may reestablish eligibility to benefits by 
rejoining the Selected Reserve within one year from 
the date of separation.  A separation from the 
Selected Reserve of more than one year terminates 
further eligibility to MGIB-SR benefits.  The 
evidence provided to us indicated [the appellant] 
joined the Selected Reserved on April 30, 2005, 
which is more than one year from the prior date of 
discharge." [emphasis added]

In support of his claim, the appellant submitted a NOBE, 
signed by the appellant and a Commanding Officer or Designee 
in December 2006, which indicates that he meets the 
eligibility criteria for the Selected Reserve Educational 
Assistance program authorized in Chapter 1606 of title 10, 
U.S. Code, and that his date of basic eligibility is April 
30, 2005.  The appellant also submitted a copy of a "Written 
Agreement for MGIB-SR Kicker," executed in December 2006.  

In addition to the documents submitted by the appellant, the 
claims file contains a print-out from DoD dated June 27, 
2007, which indicates that the appellant's eligibility for 
Chapter 1606 benefits was terminated on May 19, 1995, by 
reason of discharge from the Army National Guard.  See 
Chapter 1606 DoD Data Record dated June 27, 2007.  This 
record also appears to show that the appellant was not 
eligible for Chapter 1606 benefits on June 7, 2002 because he 
did not have a six year contract with the Selected Reserve.  
Finally, the DoD Record reflects that the appellant is 
eligible for Chapter 1606 benefits, including a kicker, 
effective April 30, 2005, by reason of an "initial period of 
service."  

The above evidence tends to indicate that the appellant has 
been deemed eligible for Chapter 1606 benefits by the DoD for 
his current 6-year term of service in the Selected Reserve.  
However, as it asserted by the RO that he is not.  In order 
to resolve this conflict in the record, and finally determine 
the appellant's eligibility, the agency of original 
jurisdiction (AOJ) should contact DoD and/or the appropriate 
military authority to request information as to the 
appellant's eligibility for Chapter 1606 educational 
assistance benefits as of April 30, 2005.  All requests 
should be documented, as well as any responses, negative or 
positive.  

In addition to verifying the appellant's current eligibility 
with DoD, the AOJ is directed to issue a supplemental 
statement of the case which contains a summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
AOJ's determination.  See 38 C.F.R. § 19.29 (2008).  In the 
present appeal, the RO stated that the appellant could not 
re-establish his eligibility for Chapter 1606 benefits 
because he did not return to the Selected Reserve within one 
year of the date of his prior separation.  However, none of 
the laws or regulations cited/provided support this 
proposition.  As this appears to be one of the primary 
reasons for the continued denial of the appellant's appeal, 
the Board is of the opinion that the AOJ should clearly 
identify the law(s) and/or regulation(s) which support this 
conclusion.  Accordingly, a remand to provide this 
information is required.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993); 38 C.F.R. § 19.29.

Accordingly, the case is REMANDED for the following action:

1.  Contact DoD and/or the appropriate 
military authority to request information 
as to the appellant's eligibility for 
Chapter 1606 educational assistance 
benefits as of April 30, 2005.  All 
requests should be documented, as well as 
any responses, negative or positive.  

2.  Issue a supplemental statement of the 
case which contains a summary of the 
applicable laws and regulations, with 
appropriate citations, and a discussion of 
how such laws and regulations affect the 
determination contained therein.  
38 C.F.R. § 19.29.  More specifically, the 
AOJ should provide a citation to the 
applicable law(s) and/or regulation(s) 
which indicate that "One of the basic 
requirements for educational assistance 
under Chapter 1606 is that a reservists 
may reestablish eligibility to benefits by 
rejoining the Selected Reserve within one 
year from the date of separation.  A 
separation from the Selected Reserve of 
more than one year terminates further 
eligibility to MGIB-SR benefits."  Allow 
the appellant a reasonable period of time 
in which to respond to this supplemental 
statement of the case.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




